DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, with respect to the rejection(s) of claim(s) 1, 3, 7, 10, 12 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP 2000-028218 A) in view of Mkrtychan (RU 2400645 C1) and further in view of Hopt (EP 0155538 A1).
Regarding claim 1, Yamanaka discloses a transport refrigeration system comprising: 
a vehicle (60) having a refrigerated cargo space [0001, “The present invention relates to a refrigerating circuit in a natural gas vehicle that runs using natural gas supplied to a gas cylinder as fuel”];

an engine configured to power the vehicle through combustion of the compressed natural gas [0008];
a pressure reducing mechanism (111, 121) fluidly connecting the compressed natural gas tank and the engine, the pressure reducing mechanism configured to reduce the pressure of the compressed natural gas from the compressed natural gas tank [0008] [0021, “the natural gas from the gas cylinder is decompressed by the first decompression device 111 to be a low temperature and low pressure gas and supplied to the heat exchanger 112. It exchanges heat with air and is supplied to the engine. As a result, the air inside the vehicle is cooled and the inside of the vehicle is cooled”];
an evaporator thermally coupled to the pressure reducing mechanism and the refrigerated cargo space [0004, “most automobiles are equipped with a car air conditioner as standard equipment. As shown in FIG. 7, this car air conditioner includes a compressor 210 for compressing a refrigerant, a condenser 211 for exchanging heat between the compressed refrigerant and the outside air, a pressure reducing device 213 for reducing the pressure of the refrigerant from the condenser 211, and a pressure reducing device 213. The compressor 210 is driven by an engine, and has an evaporator 214 that 
wherein the evaporator is configured to cool the refrigerated cargo space [0004]; and
wherein a temperature of the compressed natural gas and a temperature of the evaporator are reduced as a result of the reduction in pressure of the compressed natural gas by the pressure reducing mechanism [0005, reducing the pressure of the natural gas reduces the temperature of the natural gas] [0021, because heat is rejected through heat exchanger 112, reducing the temperature of the natural gas reduces the temperature of the air in the cargo space and the temperature of the evaporator].
Yamanaka does not disclose the evaporator is fluidly connected to the pressure reducing mechanism and the engine, wherein the compressed natural gas flows from pressure reducing mechanism through the evaporator and into the engine. 
	Mkrtychan discloses an evaporator (6) fluidly connected to a pressure reducing mechanism (19) and an engine, wherein the compressed natural gas flows from the pressure reducing mechanism through the evaporator and into the engine [“To supply liquefied natural gas to the engine through the evaporator 6, first open the valve 8, and then the valves 18 and 21, while closing the shut-off valve 22. From the cylinder 11 for storage of CNG through the pipe 15 through the open valve 18, the gearbox 19, in which the gas pressure lower to a pressure of 1 MPa, and the open valve 21, the gas enters the cryogenic cylinder 1 and begins to displace LNG through the evaporator 6 to the engine. After the full consumption of LNG shut-off valves 8 and 21 are closed. If necessary, for further operation of the engine 
Mkrtychan teaches that it is known in the art to supply a natural gas fuel through an evaporator and control valves to an engine [“The closest technical solution to the claimed invention of a system for storing and supplying gas to a vehicle engine is a cryogenic fuel system of liquefied natural gas (LNG) for internal combustion engines, including a cryogenic gas cylinder connected by a pipe equipped with shut-off and control valves, with a gas supply device through the evaporator, made in the form of a piston hydraulic cryogenic pump with energy supply systems, control and damping of gas flow pulsations (US patent A No. 5884488, priority dated March 23, 1999).”]. The natural gas fuel is suitable for operating heavy vehicles such as tractors and buses [“The invention relates to the use of natural gas as a motor fuel, primarily for heavy vehicles, tractors, buses and tractors.”]. Mikrtychan teaches that compressed natural gas is stored at a pressure of 20-32 MPa, and is supplied to the engine at 1 MPa. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the pressure reducer and evaporator disclosed by Mikrtychan with the system disclosed by Yamanaka because as taught by Mikrtychan these components reduce the pressure of the fuel to a range suitable for operating a heavy vehicle. 
	Yamanaka, as modified by Mkrtychan, does not disclose the pressure reducing mechanism is directly connected to the evaporator, and decompression by the pressure reducing mechanism lowers the temperature of the compressed natural gas and the compressed natural gas is then delivered directly to the evaporator to lower the temperature of the evaporator. 
	Hopt discloses a pressure reducing mechanism (13) directly connected to an evaporator (12) that decompresses gaseous fuel using the pressure reducing mechanism and lowers the temperature of the gaseous fuel and the gaseous fuel is then delivered directly to the evaporator to lower the temperature of the evaporator. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yamanaka, as modified by Mkrtychan, to form a one-piece pressure reducing mechanism and evaporator as disclosed by Hopt because the modification allows the evaporator to compensate for the evaporative cold and simplifies the system by eliminating a separate component. 
Regarding claim 3, Yamanaka as modified by Mkrtychan discloses the system of claim 1 as discussed above. Yamanaka further discloses wherein the pressure reducing mechanism is composed of at least one expansion device [0018-0019, “In the first system 110, a first pressure reducing device 111 for expanding or squeezing the natural gas liquefied and filled in the gas cylinder, and heat for exchanging heat between the natural gas from the first pressure reducing device 111 and the air in the vehicle. An exchanger 112, a fan 113 that blows air inside the vehicle so as to circulate through the heat exchanger 112, and the like are provided. On the other hand, the second system 120 is provided with a second pressure reducing device 121 for expanding or squeezing the liquefied natural gas filled in the gas cylinder”]. 
Regarding claim 7, Yamanaka discloses the transport refrigeration system of claim 1, further comprising: 
a fan configured to operatively pass air across the evaporator and into the refrigerated cargo space [0004] [0018]. 
Regarding claim 10, Yamanaka discloses a method of operating a transport refrigeration system, the method comprising: 
storing compressed natural gas in a compressed natural gas tank (61) [0008, “the invention according to claim 1 relates to a vehicle refrigeration circuit for vaporizing natural gas from a gas 
powering a vehicle (60) using an engine fluidly connected to the compressed natural gas tank through a pressure reducing mechanism (111,121), the pressure reducing mechanism configured to reduce the pressure of the compressed natural gas from the compressed natural gas tank [0008] [0021, “the natural gas from the gas cylinder is decompressed by the first decompression device 111 to be a low temperature and low pressure gas and supplied to the heat exchanger 112. It exchanges heat with air and is supplied to the engine. As a result, the air inside the vehicle is cooled and the inside of the vehicle is cooled”];
 cooling a refrigerated cargo space using an evaporator thermally coupled to the pressure reducing mechanism and the refrigerated cargo space [0004, “most automobiles are equipped with a car air conditioner as standard equipment. As shown in FIG. 7, this car air conditioner includes a compressor 210 for compressing a refrigerant, a condenser 211 for exchanging heat between the compressed refrigerant and the outside air, a pressure reducing device 213 for reducing the pressure of the refrigerant from the condenser 211, and a pressure reducing device 213. The compressor 210 is driven by an engine, and has an evaporator 214 that evaporates the refrigerant from the vehicle, a fan 215 that sucks in-vehicle air, blows it to the evaporator 214, and blows it out into the vehicle”] [0018, “In the first system 110, a first pressure reducing device 111 for expanding or squeezing the natural gas liquefied 
wherein a temperature of the compressed natural gas and a temperature of the evaporator are reduced as a result of the reduction in pressure of the compressed natural gas by the pressure reducing mechanism [0005, reducing the pressure of the natural gas reduces the temperature of the natural gas] [0021, because heat is rejected through heat exchanger 112, reducing the temperature of the natural gas reduces the temperature of the air in the cargo space and the temperature of the evaporator].
Yamanaka does not disclose the evaporator is fluidly connected to the pressure reducing mechanism and the engine, wherein the compressed natural gas flows from pressure reducing mechanism through the evaporator and into the engine. 
	Mkrtychan discloses an evaporator (6) fluidly connected to a pressure reducing mechanism (19) and an engine, wherein the compressed natural gas flows from the pressure reducing mechanism through the evaporator and into the engine [“To supply liquefied natural gas to the engine through the evaporator 6, first open the valve 8, and then the valves 18 and 21, while closing the shut-off valve 22. From the cylinder 11 for storage of CNG through the pipe 15 through the open valve 18, the gearbox 19, in which the gas pressure lower to a pressure of 1 MPa, and the open valve 21, the gas enters the cryogenic cylinder 1 and begins to displace LNG through the evaporator 6 to the engine. After the full consumption of LNG shut-off valves 8 and 21 are closed. If necessary, for further operation of the engine using compressed gas from cylinders 11. To supply compressed gas to the engine open the shut-off valve 22.”]. 
Mkrtychan teaches that it is known in the art to supply a natural gas fuel through an evaporator and control valves to an engine [“The closest technical solution to the claimed invention of a system for storing and supplying gas to a vehicle engine is a cryogenic fuel system of liquefied natural gas (LNG) for 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the pressure reducer and evaporator disclosed by Mikrtychan with the system disclosed by Yamanaka because as taught by Mikrtychan these components reduce the pressure of the fuel to a range suitable for operating a heavy vehicle. 
Yamanaka, as modified by Mkrtychan, does not disclose the pressure reducing mechanism is directly connected to the evaporator, and decompression by the pressure reducing mechanism lowers the temperature of the compressed natural gas and the compressed natural gas is then delivered directly to the evaporator to lower the temperature of the evaporator. 
	Hopt discloses a pressure reducing mechanism (13) directly connected to an evaporator (12) that decompresses gaseous fuel using the pressure reducing mechanism and lowers the temperature of the gaseous fuel and the gaseous fuel is then delivered directly to the evaporator to lower the temperature of the evaporator. 
	Hopt teaches that the evaporator is directly connected to the pressure reducing mechanism in order to compensate for the evaporative cold [0030]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yamanaka, as modified by Mkrtychan, to form a one-piece pressure reducing mechanism and evaporator as disclosed by Hopt 
Regarding claim 12, Yamanaka as modified by Mikrtychan discloses the method of claim 10 as discussed above. Yamanaka further discloses wherein the pressure reducing mechanism is composed of at least one expansion device [0018-0019, “In the first system 110, a first pressure reducing device 111 for expanding or squeezing the natural gas liquefied and filled in the gas cylinder, and heat for exchanging heat between the natural gas from the first pressure reducing device 111 and the air in the vehicle. An exchanger 112, a fan 113 that blows air inside the vehicle so as to circulate through the heat exchanger 112, and the like are provided. On the other hand, the second system 120 is provided with a second pressure reducing device 121 for expanding or squeezing the liquefied natural gas filled in the gas cylinder”]. 
Regarding claim 16, Yamanaka discloses the method of claim 10, further comprising: 
operatively passing, using a fan air across the evaporator and into the refrigerated cargo space [0004] [0018]. 
Claim(s) 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP 2000-028218 A) in view of Mkrtychan (RU 2400645 C1) in view of Hopt (EP 0155538 A1) in view of Rahhal (US Patent Application Publication 2014/0268808) and further in view of Jung (US Patent Application Publication 2014/0053600).
Regarding claim 4, Yamanaka and Mkrtychan the system of claim 1 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid component to an LNG storage tank 11, and supplying the gaseous component to an engine for power generation [0124-0127]. 
Rahhal teaches that the flash tank is configured to separate the liquid and vapor phases when it receives a two-phase mixture from the outlet of the evaporator [0037]. Rahhal teaches that the ejector functions to accelerate the flow, and decrease the pressure of fluid to create a liquid-vapor mixture that is supplied to the evaporator [0038]. Thus, a person skilled in the art would be motivated to combine the ejector and flash tank disclosed by Rahhal with the pressure reducing mechanism disclosed by Yamanaka to accelerate and decrease the pressure of fluid leaving the LNG tank 4 thereby creating a liquid-vapor LNG mixture, because Yamanaka requires supply of gaseous LNG to the engine. Using the flash tank ensures that only the gaseous LNG is supplied to the engine for power generation while the liquid LNG is separated and returned to the storage tank. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Yamanaka. The combination would reduce the pressure of the compressed natural gas contained in the LNG storage tank disclosed by Yamanaka so that natural gas is supplied to the engine for power generation. 
Regarding claim 5, Yamanaka and Mkrtychan disclose the system of claim 1 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 

wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid component to an LNG storage tank 11, and supplying the gaseous component to an engine for power generation [0124-0127]. 
Rahhal teaches that the flash tank is configured to separate the liquid and vapor phases when it receives a two-phase mixture from the outlet of the evaporator [0037]. Rahhal teaches that the ejector functions to accelerate the flow, and decrease the pressure of fluid to create a liquid-vapor mixture that is supplied to the evaporator [0038]. Thus, a person skilled in the art would be motivated to combine the ejector and flash tank disclosed by Rahhal with the pressure reducing mechanism disclosed by Yamanaka to accelerate and decrease the pressure of fluid leaving the LNG tank 4 thereby creating a liquid-vapor LNG mixture, because Yamanaka requires supply of gaseous LNG to the engine. Using the flash tank ensures that only the gaseous LNG is supplied to the engine for power generation while the liquid LNG is separated and returned to the storage tank. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Yamanaka. The 
Regarding claim 6, Yamanaka and Mkrtychan disclose the system of claim 1 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and the ejector includes an ejector inlet (72, 74) and an ejector outlet, the evaporator outlet being fluidly connected to the ejector inlet, wherein the ejector outlet is fluidly connected to the flash tank; 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid component to an LNG storage tank 11, and supplying the gaseous component to an engine for power generation [0124-0127]. 
Rahhal teaches that the flash tank is configured to separate the liquid and vapor phases when it receives a two-phase mixture from the outlet of the evaporator [0037]. Rahhal teaches that the ejector functions to accelerate the flow, and decrease the pressure of fluid to create a liquid-vapor mixture that is supplied to the evaporator [0038]. Thus, a person skilled in the art would be motivated to combine the ejector and flash tank disclosed by Rahhal with the pressure reducing mechanism disclosed by Yamanaka to accelerate and decrease the pressure of fluid leaving the LNG tank 4 thereby creating a liquid-vapor LNG mixture, because Yamanaka requires supply of gaseous LNG to the engine. Using the flash tank ensures that only the gaseous LNG is supplied to the engine for power generation while the liquid LNG is separated and returned to the storage tank. 

Regarding claim 13, Yamanaka and Mkrtychan disclose the method of claim 10 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and the ejector includes an ejector inlet (72, 74) and an ejector outlet, the evaporator outlet being fluidly connected to the ejector inlet, wherein the ejector outlet is fluidly connected to the flash tank; 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid component to an LNG storage tank 11, and supplying the gaseous component to an engine for power generation [0124-0127]. 
Rahhal teaches that the flash tank is configured to separate the liquid and vapor phases when it receives a two-phase mixture from the outlet of the evaporator [0037]. Rahhal teaches that the ejector functions to accelerate the flow, and decrease the pressure of fluid to create a liquid-vapor mixture that is supplied to the evaporator [0038]. Thus, a person skilled in the art would be motivated to combine the ejector and flash tank disclosed by Rahhal with the pressure reducing mechanism disclosed by Yamanaka to accelerate and decrease the pressure of fluid leaving the LNG tank 4 thereby creating a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Yamanaka. The combination would reduce the pressure of the liquefied natural gas contained in the LNG storage tank disclosed by Yamanaka so that natural gas is supplied to the engine for power generation. 
Regarding claim 14, Yamanaka and Mkrtychan disclose the method of claim 10 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and the ejector includes an ejector inlet (72, 74) and an ejector outlet, the evaporator outlet being fluidly connected to the ejector inlet, wherein the ejector outlet is fluidly connected to the flash tank; 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid component to an LNG storage tank 11, and supplying the gaseous component to an engine for power generation [0124-0127]. 
Rahhal teaches that the flash tank is configured to separate the liquid and vapor phases when it receives a two-phase mixture from the outlet of the evaporator [0037]. Rahhal teaches that the ejector functions to accelerate the flow, and decrease the pressure of fluid to create a liquid-vapor mixture that 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Yamanaka. The combination would reduce the pressure of the liquefied natural gas contained in the LNG storage tank disclosed by Yamanaka so that natural gas is supplied to the engine for power generation. 
Regarding claim 15, Yamanaka and Mkrtychan disclose the method of claim 10 as discussed above but do not disclose the pressure reducing mechanism is composed of an ejector system. 
Rahhal discloses an ejector system comprising an ejector (70) and a flash tank (60) fluidly connected to an evaporator (40), the evaporator includes an evaporator inlet and an evaporator outlet (115) (as shown in Figure 4), the flash tank being fluidly connected to the inlet of the evaporator; and the ejector includes an ejector inlet (72, 74) and an ejector outlet, the evaporator outlet being fluidly connected to the ejector inlet, wherein the ejector outlet is fluidly connected to the flash tank; 
wherein the flash tank provides liquid gas to the evaporator inlet and outputs vapor gas via second outlet 68. 
Jung discloses decompressing boil off gas (BOG) from an LNG supply line which generates flash gas, separating the liquid component from the gaseous component in a flash tank, returning the liquid component to an LNG storage tank 11, and supplying the gaseous component to an engine for power generation [0124-0127]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ejector and flash tank and return line disclosed by Rahhal and Jung with the pressure reducing mechanism disclosed by Yamanaka. The combination would reduce the pressure of the liquefied natural gas contained in the LNG storage tank disclosed by Yamanaka so that natural gas is supplied to the engine for power generation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747